DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-6, 8-14, 16-20 are pending.
Claims 7 and 15 are cancelled.
Claim 20 is allowed.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “the first joint panel” in line 24 and it appears this language is intended to recite, “the first joint profile.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,574,354. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 3 of the pending application and claim 8 of ‘354, each discloses a panel, having an upper surface, a lower surface and at least one pair of opposite edges,  a first edge having a first joint profile and a second edge having a second joint profile,  said first and second joint profiles define coupling parts allowing that two of such panels forming a first panel and a second panel are joinable by a downward movement of the first edge of the first panel in respect to the second edge of the second panel, said coupling parts in a coupled condition provide a locking in a direction perpendicular to a plane of the first panel and second panel in a coupled condition, as well as in a direction parallel to the plane of the coupled panels and perpendicular to said first and second edges, the first joint profile comprises a first laterally projecting lip with a downward projecting locking part, said downward projecting locking part defining a male part,  the second joint profile comprises a second laterally projecting lip with an upward projecting locking part, said upward projecting locking part defining proximally thereof a recess acting as a female part, the first laterally projecting lip with the downward projecting locking part defines a downward directed hook, whereas the second laterally projecting lip with the upward projecting locking part defines an upward directed hook, in the coupled condition of the first and second panels, the downward directed hook and upward directed hook engage behind each other so as to prevent drifting apart of the first and second panels said coupling parts further comprise vertically active locking portions which at least define a first point of contact and a second point of contact, said first and second points of contact being located at opposite sides of said male and female parts, said vertically active locking portions comprise a first locking portion and a second locking portion at respective opposite sides of said male part and a third locking portion and a fourth locking portion at respective opposite sides of the female part, said first and third locking portions and said second and fourth locking portions counteracting vertical separation of said first and second panels in coupled condition, said first and third locking portions in the first and second panels in coupled condition define said first point of contact and have a contact surface of the first locking portion and a contact surface of the third locking portion that in the coupled condition of the first and second panels define an inclined tangent line, the contact surface of the first locking portion facing upward in an inclined manner and the contact surface of the third locking portion facing downward in an inclined manner, said second and fourth locking portions in the first and second panels in coupled condition define said second point of contact and have a contact surface of the second locking portion and a contact surface of the fourth locking portion that in the coupled condition of two of such panels define an inclined tangent line, the contact surface of the second locking portion facing upward in an inclined manner and the contact of the fourth locking portion facing downward in an inclined manner, said male part has a distal side and a proximal side, said second locking portion being located at the distal side, said first and second joint profiles are in one piece from a panel material, measured according to a direction perpendicular to the plane defined by said first and said second panels, the second point of contact is closer to the plane defined by the upper surface of the panels than the first point of contact, the contact surfaces of said second point of contact are located completely above a level defined by the upper edge of said upward projecting locking part, and the first joint profile and the second joint profile are configured such that when two panels are joined together the two panels fit together with a pretension wherein the coupled panels are urged towards each other [claim 1 (and thus claim 3) of the pending application, and claim 8 of ‘354), and the panel at said first edge has a distal edge defining a closing plane of the panels, said second locking portion being located in an inwardly offset position in regard to said distal edge (claim 3 of the pending application and claim 1 of ‘754).  Thus, the scope of claim 3 of the pending application, and claim 8 of ‘354, although not identical, are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-14, 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al (“Goodwin”) (US 2007/0130872) in view of Moebus (US 2009/0249733).
At the outset, it is noted that Applicant claims 3 panels, a panel, and first and second adjacent panels.  The panel is the right panel in Fig. 6.  The first adjacent panel is the panel on the left in Fig. 6.  The second adjacent panel is the panel, not shown, but which would be connected to the right side of the right panel of Fig. 6, in the same manner shown by Fig. 6.  In other words, the panel on the right also has a left edge (not shown) which is identical to that shown of the left panel, which is joinable to a second adjacent panel comprising an edge of that which is shown on the right panel in Fig. 6.  
Re claim 1, Goodwin discloses a panel (Fig. 6), having: 
an upper surface (upper surface of Fig. 6);
a lower surface (lower surface of Fig. 6); and 
at least one pair of opposite edges (edges of Fig. 6); 
wherein the at least one pair of opposite edges (edges of Fig. 6) comprises a first edge (see examiner comments) having a first joint profile (see examiner comments) and a second edge (see examiner comments) having a second joint profile (see examiner comments); 
wherein the first and second joint profiles (see examiner comments) are configured to connect the panel (Fig. 6) to first and second adjacent panels (the first panel being the panel shown on the right, the second panel being one that is not shown, but would be connected to the other side of the left panel);
wherein the first joint profile (see examiner comments) configured such that the panel (Fig. 6) is joinable to a first adjacent panel (Fig. 6, the left panel) which comprises and edge (Fig. 6) having the second joint profile (see examiner comments), by a downward movement (Fig. 6) of the first edge (see examiner comments) of the panel (panel on the right) in respect to the edge (see examiner comments) of the second adjacent panel (panel on the which would be on the right, i.e. the other side of the right panel), wherein, in a coupled condition, the first joint profile (see examiner comments) and the second joint profile (see examiner comments) of the first adjacent panel (on the left) are configured to provide a locking in a direction perpendicular (left/right) to a plane (horizontally) of the panel (panel on the right) and first adjacent panel (panel on the left), as well as in a direction parallel (vertically) to the plane of the panel (right panel, once coupled) and perpendicular (vertically) to the first edge (see examiner comments) for the panel (Fig. 6, right panel) and the edge of the first adjacent panel (see examiner comments, left panel in Fig. 6); 
wherein the second joint profile (see examiner comments) configured such that the panel (Fig. 6) is joinable to a second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above) which comprises and edge (Fig. 6) having the first joint profile (see examiner comments), by a downward movement (Fig. 6) of the edge (see examiner comments) of the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above) in respect to the second edge (see examiner comments) of the panel (right panel of Fig. 6), wherein, in a coupled condition, the second joint profile (see examiner comments) of the panel (right panel) and the first joint profile (see examiner comments) of the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above) are configured to provide a locking in a direction perpendicular (left/right) to a plane (horizontally) of the panel (panel on the right) and second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above), as well as in a direction parallel (vertically) to the plane of the panel (right panel, once coupled) and the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above) and perpendicular (vertically) to the second edge (see examiner comments) of the panel (Fig. 6, right panel) and the edge of the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above); 
wherein the first joint profile (see examiner comments) comprises a first laterally projecting lip (see examiner comments) with a downward projecting locking part (see examiner comments), the downward projecting locking part (see examiner comments) defining a male part (Fig. 6); 
wherein the second joint profile (see examiner comments) comprises a second laterally projecting lip (see examiner comments) with an upward projecting locking part (see examiner comments), the upward projecting locking part (see examiner comments) defining proximally thereof a recess (see examiner comments) acting as a female part (Fig. 6); 
wherein the first laterally projecting lip (see examiner comments) with the downward projecting locking (see examiner comments) part defines a downward directed hook (Fig. 6), and the second laterally projecting lip (see examiner comments) with the upward projecting locking part (see examiner comments) defines an upward directed hook (Fig. 6); 
wherein, in the coupled condition (once assembled) of the panel (panel on the right) with the first (left panel) and/or second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above), the downward directed hook (see examiner comments) and the upward directed hook (see examiner comments) engage behind each other (at 29/30) to prevent drifting apart of the first and second panels (panel on the left/right); 
wherein the first and second joint profiles (Fig. 6, see examiner comments) comprise vertically active locking portions (27/28, 29/30) which at least define a first point of contact (29/30) and a second point of contact (27/28), the first and second points of contact (27/28, 29/30) being located at opposite sides (Fig. 6) of the male and female parts (the first and second laterally projecting lips of the examiner comments);
wherein the vertically active locking portions (27/28, 29/30) comprise:
a first locking portion (29) and a second locking portion (27) at respective opposite sides (Fig. 6) of the first joint profile (see examiners comments); and 
a third locking portion (30) and a fourth locking portion (28) at respective opposite sides (Fig. 6) of the second joint profile (see examiner comments),
wherein, in the coupled condition (Fig. 6), the first (29) and third locking portions (30) and the second (27) and fourth locking portions (28) respectively engage with each other (Fig. 6) to counteract vertical separation (Fig. 6) of the panel (right panel) and the right (left panel) and/or second adjacent panels (Fig. 6, the panel which would be to the right of the right panel, as described above); 
wherein, in the coupled condition (Fig. 6), the first locking portion (29) of the first joint profile (see examiner comments) and the third locking portion (30) of the second joint profile (see examiner comments) define the first point of contact (29/30) and are formed such that a contact surface (surface of 29/30) of the first locking portion (see examiner comments) and a contact surface (surface of 27/28) of the third locking portion (27) define an inclined tangent line (as the surfaces of 27/28 are curved), the contact surface (of 29) of the first locking portion (29) facing upward (Fig. 6, as the surface is curved) in an inclined manner (Fig. 6) and the contact surface (of 30) of the third locking portion (30) facing downward (as 30 is curved) in an inclined manner (as 30 is curved);  
wherein in the coupled condition (Fig. 6), the second locking portion (27)  of the first joint profile (see examiner comments) and the fourth locking portion (28) of the second joint profile (see examiner comments) define the second point of contact (27/28) and are formed such that a contact surface (of 27) of the second locking portion (27) and a contact surface (of 28) of the fourth locking portion (28) define an inclined tangent line (as 27/28 are curved), the contact surface (of 27) of the second locking portion (27) facing upward (as 27 is curved) in an inclined manner (as 27 is curved) and the contact (of 28) of the fourth locking portion (28) facing downward in an inclined manner (as 28 is curved);  
wherein the male part (the first lip in the examiner comments) of the first joint profile (see examiner comments) has a distal side (left side of the first lip in the examiner comments) and a proximal side (right side of the lip in examiner comments), the second locking portion (27) being located at the distal side (left side of the lip in examiner comments); 
wherein the first and second joint profiles (first/second lips in examiner comments) are in one piece (Fig. 6) from a panel material (Fig. 6);
wherein, as measured according to the direction perpendicular (vertically) to the plane (horizontally) defined by panel (right panel) and the first adjacent panel (left panel) and/or the direction perpendicular to the plane defined by the panel (right panel) and the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above), the second point of contact (27/28) is closer to a plane (horizontal) defined by the upper surface (upper surface of the panel in Fig. 6) of the panel (left/right in Fig. 6) than the first point of contact (29/30); 
wherein the second point of contact (27/28) is located completely above (Fig. 6) a level defined by an upper edge (upper edge of the part shown in examiner comments) of the upward projecting locking part (see examiner comments); 
wherein the first joint profile (see examiner comments) is configured such that when the panel (right panels) is joined together (once assembled) with the second joint profile (see examiner comments) of the first adjacent panel (left panel), the first and second joint profiles (see examiner comments) fit together with a pretension (Fig. 6) by which the panel (Fig. 6 right panel) and the first adjacent panel (left panel) are urged towards each other (due to pressure from 28 and 30);
wherein the second joint profile (see examiner comments) is configured such that when the panel (right panel) is joined together (once assembled) with the first joint profile (see examiner comments) of the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above), the first and second joint profiles (see examiner comments) fit together with a pretension (Fig. 6) by which the panel (Fig. 6 right panel) and the second adjacent panel (Fig. 6, the panel which would be to the right of the right panel, as described above) are urged towards each other (due to pressure from 28 and 30);
wherein the downward projecting locking part (see examiner comments) of the first joint profile (see examiner comments) is a solid part (Fig. 6), at least in between the first (29/30) and second contact points (27/28); 
but fails to disclose wherein the first joint profile comprises, above the second locking portion, a laterally protruding lip, said laterally protruding lip comprising at a lower side a downward facing support surface, that in coupled condition is intended to co-operate with an upward directed support surface at the second joint profile of the first adjacent panel, thereby forming a third contact point between the panel and the first adjacent panel.
However, Moebus discloses wherein the first joint profile (at 7) above the second locking portion (at 8) comprises a laterally protruding lip (the portion of 7 and 3), said laterally protruding lip (the portion of 7 and 3) comprising at a lower side (lower side thereof) a downward facing support surface (bottom of the lip), that in coupled condition (Fig. 1) is intended to co-operate with an upward directed support surface (upper surface of 4 proximate 3) at the second joint profile (at 4) of the first adjacent panel (1), thereby forming a third contact point (at the horizontal surface between 4 and 8 at 3) between the panel and the first adjacent panel (as per Goodwin above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin herein the first joint profile comprises, above the second locking portion, a laterally protruding lip, said laterally protruding lip comprising at a lower side a downward facing support surface, that in coupled condition is intended to co-operate with an upward directed support surface at the second joint profile of the first adjacent panel, thereby forming a third contact point between the panel and the first adjacent panel as disclosed by Moebus in order to simplify assembly of the panels, as the portion of the overlap of panel 2 onto panel 1 at 3 provides an easily identifiable resting point during connection of the panels, such that one can easily tell once the panels have been sufficiently connected.  
Re claim 3, Goodwin discloses the panel of claim 1, wherein the panel (Fig. 6 right panel) comprises, at the first edge (see examiner comments), a distal edge (vertical wall above 27) defining a closing plane of the panel (Fig. 6 right panel) with the first adjacent panel (left panel), the second locking portion (27) being located in an inwardly offset position (as 27 is a recess inward) in regard to the distal edge (the vertical wall above 27).
Re claim 4, Goodwin discloses the panel of claim 1, but fails to disclose wherein as measured according to the direction perpendicular to the plane of the panel and the first and/or and second adjacent panels a distance between the first point of contact and the second point of contact is larger than 0.15 times an overall thickness of the panel.  However, this appears to be the case from Fig. 6, but Goodwin does not make this dimensions explicit.  
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the invention was made to modify the panel of Goodwin wherein as measured according to the direction perpendicular to the plane of the panel and the first and/or and second adjacent panels a distance between the first point of contact and the second point of contact is larger than 0.15 times an overall thickness of the panel in order to ensure that the first joint profile (and first laterally projecting lip) are of sufficient size to engage the recess in a manner that will not fail.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 5, Goodwin discloses the panel of claim 1, wherein the second point of contact (27/28) is located higher than a level defined by a lower side (lower side of the first laterally projecting lip of the examiner comments) of the first laterally projecting lip (see examiner comments).
Re claim 6, Goodwin discloses the panel of claim 1, wherein, seen in cross section (Fig. 6), the first joint profile (see examiner comments) comprises only one vertically active locking portion at each side (as 27/28 are on the left, and as 29/30 are on the right, and each of these are the only vertically active locking portions) of the male part (the first laterally projecting lip).
Re claim 8, Goodwin discloses the panel of claim 1, but fails to disclose wherein relative to the plane formed when the panel is connected to the first and/or second adjacent panels, the tangent line at the first point of contact is steeper than the tangent line at the second point of contact.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin wherein relative to the plane formed when the panel is connected to the first and/or second adjacent panels, the tangent line at the first point of contact is steeper than the tangent line at the second point of contact.  This can be done by changing the degree of curvature of 29/30 to be broader than that of 27/28.  Doing so would render the tangent line off of 29/30 to be steeper than that of 27/28.  It would be obvious to do so because this would simplify installation, as providing a broader curve at that location (rather than the steep curve shown) allows panels to be connected at that point more easily.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 9, Goodwin discloses the panel of claim 1, but fails to disclose wherein intermediate spaces are provided at one or both of the following locations: at least underneath the male part, such that there is no support between a distal lower end of the male part and the upper side of the second laterally projecting lip; at least above the upward projecting locking part, such that there is no support between a distal upper end of the upward projecting locking part and the lower side of the first laterally projecting lip.
However, Moebus discloses wherein intermediate spaces (between 5 and 8) are provided at one or both of the following locations: at least underneath (below 8) the male part (8), such that there is no support (Fig. 1) between a distal lower end (lower end of 8) of the male part (8) and the upper side (top of 4, at 5) of the second laterally projecting lip (4); at least above the upward projecting locking part, such that there is no support between a distal upper end of the upward projecting locking part and the lower side of the first laterally projecting lip (as only one needs to be satisfied).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin wherein intermediate spaces are provided at one or both of the following locations: at least underneath the male part, such that there is no support between a distal lower end of the male part and the upper side of the second laterally projecting lip; at least above the upward projecting locking part, such that there is no support between a distal upper end of the upward projecting locking part and the lower side of the first laterally projecting lip as disclosed by Moebus in order to simplify assembly of the panels, as providing spaces as claimed allows for some degree of flexure and movement during installation between panels.    
Re claim 10, Goodwin discloses the panel of claim 1, wherein the first joint profile (see examiner comments) and the second joint profile (see examiner comments) are cut profiles (Fig. 6).
It should further be noted that the language “cut” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 11, Goodwin discloses the panel of claim 1, wherein the panel (Fig. 6) comprises a core (Fig. 6), wherein, the at least one of the edges of the first joint prolife (see examiner comments), the second joint profile (see examiner comments) or an entirety thereof, the core consists of wood fiber board, MDF or HDF (Fig. 6, [0001], Fig. 6 showing one layer).
Re claim 12, Goodwin discloses the panel of claim 1, wherein said second laterally projecting lip (see examiner comments) has a distal end (right side of the lip in the examiner comments) that is free from the (Fig. 6) vertically active locking portions (as the right end of the second lip is merely a vertical surface, and thus is not a vertically active locking element).
Re claim 13, Goodwin discloses the panel of claim 1, wherein a lowermost contact (of 27/28) at the second point of contact (27/28) is located higher than (Fig. 6, as each of 27/28 is higher than both of 29/30) an uppermost contact (of 29/30) at the first point of contact (29/30).
Re claim 14, Goodwin discloses the panel of claim 13, wherein the lowermost contact (of 27/28) at the second point of contact (27/28) is located higher than the uppermost contact (of 29/30) at the first point of contact (29/30), but fails to disclose over a distance of one of (a) at least 0.10 times the overall thickness of the panel and (b) at least 0.15 times the overall thickness of the panel.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin with a distance of one of (a) at least 0.10 times the overall thickness of the panel and (b) at least 0.15 times the overall thickness of the panel, as doing so would provide sufficient depth of the first and second lips with respect to each other for sufficient locking, while not “overdesigning” and providing too much material at the point of connection, making it difficult to assemble.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 17, Goodwin discloses the panel of claim 1, the panel (Fig. 6) being a floor panel (Abstract).
Re claim 18, Goodwin discloses the panel of claim 17, the panel (Fig. 6) comprising a wood-based core (Fig. 6, [0001]).

Claim(s) 2, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al (“Goodwin”) (US 2007/0130872) in view of Moebus (US 2009/0249733) and Whispell et al (“Whispell”) (US 2011/0167744).
Re claim 2, Goodwin discloses the panel of claim 1, wherein the at least one pair of opposite edges comprises a second pair of opposite edges (short edges described in [0008]), the first and second joint profiles (see examiner comments) are provided at the second pair of opposite edges (Fig. 6), the first joining profile (at the first lip in examiner comments) is configured such that joining of the panel (right panel) with the first adjacent panel (left panel) at one of the said second pair of edges (Fig. 6) can take place at a same time and concurrently with the angling motion (as modified below) of one of the first pair of opposite edges (as modified below),
but fails to disclose a first pair of opposite edges, wherein the panel comprises, at the first pair of opposite edges, coupling parts that, in the coupled condition of the panel with the first adjacent panel, provide a locking at respective adjacent edges thereof in the direction perpendicular to the plane of the panel and the first adjacent panel, as well as in the direction parallel to the plane of the panel and the first adjacent panel and perpendicular to respective edges thereof, and the coupling parts at one of the first pair of edges are configured such that panel and a coupling part at one of a first pair of edges on the first adjacent panel are joinable by an angling motion of the panel in respect to first adjacent panel (although Goodwin discloses long edges in Fig. 1-2, but Fig. 6 appears only disclosed with respect to the short edges).
However, Whispell discloses a first pair of opposite edges (Fig. 1 side 3 and side 4), the panel (10) comprises at the first pair of opposite edges (side 3 and side 4) coupling parts (1020, 1040) that in the coupled condition of the panel (10) with the first adjacent panel (10’), provide a locking (Fig .14, Fig. 6) at respective edges (left/right edges) thereof in the direction perpendicular (vertically) to the plane of the panel (10) and the first adjacent panel (10’), as well as in the direction parallel (horizontally) to the plane of the panel (10) and the first adjacent panel (10’) and perpendicular (horizontally) to respective edges (Fig. 14), the coupling parts (1020, 1040) at one of the first pair of edges (side 3 and side 4) are configured such that the panel (10) and a coupling part (1020, 1040) at one of a first pair of edges (Fig. 6, Fig. 14) on the first adjacent panel (10’) are joinable by an angling motion (Fig. 9) of the panel (10) in respect to the first adjacent panel (10’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin with a first pair of opposite edges, wherein the panel comprises, at the first pair of opposite edges, coupling parts that, in the coupled condition of the panel with the first adjacent panel, provide a locking at respective adjacent edges thereof in the direction perpendicular to the plane of the panel and the first adjacent panel, as well as in the direction parallel to the plane of the panel and the first adjacent panel and perpendicular to respective edges thereof, and the coupling parts at one of the first pair of edges are configured such that panel and a coupling part at one of a first pair of edges on the first adjacent panel are joinable by an angling motion of the panel in respect to first adjacent panel as disclosed by Whispell in order to lock the panels together at every end.  In addition, providing locking systems on 4 sides of a panel (which is essentially what is claimed) is extremely well known and common in the art.  
The phrase “configured such that” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “can” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 19, Goodwin discloses the panel of claim 17, Whispell discloses the panel (10) comprising a PVC-based panel or a LVT tile ([0007]).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin (the wood/hdf/mdf) to be made of PVC-based panel or a LVT tile in order utilize a cheap, readily available, easily formable material, and to provide more resiliency ([0007]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Examiner Comments
    PNG
    media_image1.png
    486
    871
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Response to Arguments 
Double Patenting:  Applicant’s argument with respect to the double patenting rejection has been considered but is not persuasive.  Applicant argues that the subject matter of the pending claims is not identical to that of the ‘354 patent.  However, all features of the pending claims (the scope thereof) is either disclosed therein, or obvious due to the disclosure therein.  Applicant argues that both also have the same earliest effective filing date and thus, there should be “no negative effect” on patent term from filing a terminal disclaimer.  Applicant’s argument with respect to the double patenting rejections have been considered but are not persuasive.  “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.”  See MPEP 804(I)(B)(1).  Applicant has neither replied by showing that the claims are patenetably distinct (a statement saying the features are not identical is not sufficient), or filed a terminal disclaimer.  Thus, the rejection is maintained.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that claim 1 now includes the features of claim 15.  These features are addressed in the above, with respect to Moebus.  
	Applicant argues that joint 3 of Moebus acts as an interface fit between panels 1 and 2 to resist vertical displacement.  Applicant argues that “Moebus does not even disclose three contact points, and as such, the Examiner’s allegation that Moebus discloses a ‘third contact point’ cannot logically be sustained.”  This is not what the Examiner alleges, or cites to, in the prior art.  Nowhere does the Office Action rely on Moebus disclosing three points of contact.  As noted in the previous rejection and the above, Goodwin discloses two points of contact.  Moebus discloses a point of contact, akin to the claimed features of the third point of contact.  Modifying Goodwin’s two disclosed points of contact, with the additional point of contact from Moebus, is three points of contact.  The combination thereof thus discloses three points of contact.  Applicant’s arguments regarding Fig. 4 (and the three points of contact) of Moebus are noted, but are moot, as these features are not relied upon in the previous rejection or the above.  
	Applicant next argues that in Fig. 6 of Goodwin, the panels already have an interlocking features (27/28 and 29/30) to resist vertical displacements.  Applicant contends that these features already provide functionality allowing one to easily tell once the panels have been sufficiently connected.  However, these features are not disclosed as being on the topmost surface of the panels, whereas the cited features of Moebus are.  Even if the features of Goodwin can be used for such functionality, addition of the features of Moebus would only serve to improve that functionality.  Thus, addition of these features of Moebus, in addition to those of Goodwin, provides an easily identifiable resting point during connection of the panels, such that one can easily tell once the panels have been sufficiently connected.
	Applicant next argues that the proposed modification would not allow the invention of Goodwin to keep contract surfaces perpendicular to the upper decorative surface.  However, if the portion 3 were placed above (or with) 27/28 of Goodwin thereon, the intersection thereof will still be perpendicular.  Further, the pertinent question isn’t one of bodily incorporation of Moebus into Goodwin.  The test for obviousness is not whether the features of a Moebus may be bodily incorporated into the structure of the Goodwin; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The teachings of Moebus would have suggested such a modification to Goodwin for the reasons stated in the above.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635